823 F.2d 284
Theodore KANNE and Beatriz Kanne, Plaintiffs and Appellees,v.CONNECTICUT GENERAL LIFE INSURANCE COMPANY, Defendant and Appellant.
Nos. 85-5641, 85-5642.
United States Court of Appeals,Ninth Circuit.
July 23, 1987.

1
Leonard Sacks, Encino, Cal., Carol A. Hay, and Andrew O. Feringa, Lakewood, Cal., for plaintiffs-appellees-appellants.


2
James S. Cline, Suzette Clover, David L. Bacon, and Bruce A. Beckman, Los Angeles, Cal., for defendants-appellants-appellees.


3
Appeal from the United States District Court for the Central District of California;  Edward Rafeedie, District Judge.


4
Before FLETCHER and PREGERSON, Circuit Judges and WILKINS*, District Judge.

ORDER

5
The parties shall submit simultaneous briefs of not more than thirty (30) pages by August 17, 1987, addressing two issues:


6
1) Whether the insurance policy in question is a plan governed by the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. Sec. 1001, et seq., and


7
2) Whether Cal.Ins.Code Sec. 790.03(h)(2) is preempted by ERISA.


8
Oral argument may be scheduled at a later date.


9
This court's opinion, filed June 4, 1987, 819 F.2d 204, is hereby withdrawn.



*
 Hon. Philip C. Wilkins, Senior United States District Judge, for the Eastern District of California, sitting by designation